Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 5, 2014

                                        No. 04-14-00435-CV

                         IN THE INTEREST OF J.R.P., Et al., Children,

                    From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-PA-01799
                       Honorable Charles E. Montemayor, Judge Presiding

                                           ORDER
        Appellant J.R. appeals the trial court’s termination of her parental rights. Appellant’s
court-appointed attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),
in which he asserts there are no meritorious issues to raise on appeal. In In re R.R., No. 04-03-
00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio 2003, no pet.), we held that in
parental-termination appeals, a procedure akin to Anders is necessary to best protect the statutory
right to counsel on appeal, to provide a procedural mechanism for counsel to fulfill his ethical
obligations, to assist the court in deciding appeals, and to provide consistent procedures for all
indigent litigants. In compliance with the procedure set out in Anders, appellant’s attorney has
informed appellant of her right to review the record and file her own brief. See Nichols v. State,
954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176,
177 n.1 (Tex. App.—San Antonio 1996, no pet.).

        If appellant desires to file a pro se brief, she must do so within twenty (20) days from
the date of this order. If appellant files a pro se brief, appellee may file a responsive brief no later
than twenty days after the date appellant’s pro se brief is filed in this court. We ORDER the
motion to withdraw, filed by appellant’s counsel, to be HELD IN ABEYANCE pending further
order of the court.


                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court